DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stoll (U.S. Patent No. 5,692,306) in view of Hoeppner (U.S. Patent No. 4,135,301).
Regarding claim 4, Stoll teaches a brush cutter (1) comprising a drive unit (10)(Figure 1; Col. 4, Lines 25-31); 
a working unit (5) which is driven by power of the drive unit (Figure 1; Col. 4, Lines 25-31);  
a shaft which transmits the power of the drive unit to the working unit (Figure 1; Col. 4, Lines 25-31; Examiner notes the drive shaft (not shown) to be within the tubular portion 12); 
a tubular portion (12) which is disposed between the drive unit and the working unit, and in which the shaft is inserted (Figures 1 and 3; Col. 4, Lines 25-31); 
a floating box (20) which has a handle support portion (22)(Figures 2-3); and 
a handle (21) which is supported by the handle support portion (Figures 1-3), wherein the brush cutter includes: 
a first vibration absorbing member (30) disposed at a first end on a drive unit side of the tubular portion and which fits in a tubular portion side fitting portion provided in the tubular portion (Figures 1 and 3); and 
a second vibration absorbing member (30) disposed at a second end on a working unit side of the tubular portion and which fits in a box side fitting portion provided in the floating box (Figures 1 and 3), and wherein an inner peripheral surface (43) of the box side fitting portion and an outer peripheral surface (44) of the vibration absorbing member both have a shape when viewed from a direction orthogonal to the shaft (Figures 2 and 4-5).
Stoll does not provide and wherein the inner peripheral surface of the box side fitting portion and the outer peripheral surface of the vibration absorbing member both have a tapered shape when viewed from a direction orthogonal to the shaft.
	Hoeppner teaches it is known in the art of cutting tools to incorporate a vibration absorbing member (7’) with an inner peripheral surface and an outer peripheral surface having a tapered surface when viewed from an orthogonal direction direction (17)(Figure 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Stoll to incorporate the teachings of Hoeppner to provide the vibration absorbing member with a tapered surface. Doing so provides axial vibration resistance.

Regarding claim 5, the modified device of Stoll provides wherein the vibration absorbing members are each provided with a lip portion (48) on one end surface in an axial direction (Stoll Figures 2 and 4-5)
Regarding claim 8, the modified device of Stoll provides wherein a predetermined space portion (S1) is provided between the box side fitting portion and the second vibration absorbing member on the vertical plane passing through the center of the handle support portion and the center of the shaft (Stoll See annotated Figure 2 below).

    PNG
    media_image1.png
    1073
    706
    media_image1.png
    Greyscale

Regarding claim 9, the modified device of Stoll teaches wherein the floating box has a gripping portion (31) extending in the axial direction on a side opposite to the handle support portion (22)(Stoll Figure 2).

Response to Arguments
Applicant’s arguments with respect to claims 4, 5, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-3, 6 and 7 are allowed.
The following is an examiner' s statement of reasons for allowance. The prior art fails to anticipate or make obvious the brush cutter of claim 1 including “a plurality of ribs which connect the inner peripheral portion and the outer peripheral portion; and a pair of stopper portions protruding from the outer peripheral portion toward the inner peripheral portion and facing the inner peripheral portion via clearance portions, wherein the pair of stopper portions are arranged at a position orthogonal to a vertical plane passing through a center of the handle support portion and a center of the shaft when viewed from an axial direction, and wherein the plurality of ribs are arranged on both sides of the vertical plane at positions displaced from the vertical plane”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD D CROSBY JR/  11/28/2022Examiner, Art Unit 3724    

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724